DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 5/3/22, with respect to claims 1, 5-11, 13, 15-18 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below.
 
Allowable Subject Matter
Claims 1, 5-11, 13, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a display device comprising: a first pixel row including a first pixel electrode and a second pixel electrode that are arranged in a first direction; A second pixel row including a third pixel electrode and a fourth pixel electrode that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction that crosses the first direction; A third pixel row including a fifth pixel electrode and a sixth pixel electrode that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction; A first source line and a second source line that extend in the second direction between the first pixel electrode and the second pixel electrode; A first gate line that extends in the first direction between the first pixel row and the second pixel row; A second gate line that extends in the first direction between the second pixel row and the third pixel row; A first end connection wiring that connects the first gate line to the second gate line at an end portion of the second pixel row; One or more first cross connection wirings that traverses the second pixel row and connect the first gate line to the second gate line, wherein at least a portion of the first connection wirings is disposed between the first source line and the second source line in plan view, in combination with the remaining features recited in the claim.
The prior art of Xing (US 2017/0148404 A1 of record) discloses a display device comprising: a first pixel row including a first pixel electrode and a second pixel electrode that are arranged in a first direction; A second pixel row including a third pixel electrode and a fourth pixel electrode that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction that crosses the first direction; A third pixel row including a fifth pixel electrode and a sixth pixel electrode that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction; A first source line and a second source line that extend in the second direction between the first pixel electrode and the second pixel electrode; A first gate line that extends in the first direction between the first pixel row and the second pixel row; A second gate line that extends in the first direction between the second pixel row and the third pixel row; A first end connection wiring that connects the first gate line to the second gate line at an end portion of the second pixel row; One or more first cross connection wirings that traverses the second pixel row and connect the first gate line to the second gate line (Xing, Figure 3). Xing fails to disclose that at least a portion of the first connection wirings is disposed between the first source line and the second source line in plan view. Similarly, the prior arts of Kang (US 2013/0321251 A1 of record) and Moon (US 2012/0026206 A1 of record) disclose device comprising first cross connection wirings connecting two gate lines that are disposed at the end of the gate lines. Both prior arts fail to disclose first cross connection wirings that are specifically disposed between two source lines. 
Therefore, Claim 1 is allowed. Claims 5-11 are allowed by virtue of their dependence on allowed claim 1.
Regarding Claim 13, the prior art of record does not teach or suggest a display device comprising: a first pixel row including a first pixel electrode and a second pixel electrode that are arranged in a first direction; A second pixel row including a third pixel electrode and a fourth pixel electrode that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction that crosses the first direction; A third pixel row including a fifth pixel electrode and a sixth pixel electrode that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction; A first source line and a second source line that extend in the second direction between the first pixel electrode and the second pixel electrode; A first gate line that extends in the first direction between the first pixel row and the second pixel row; A second gate line that extends in the first direction between the second pixel row and the third pixel row; A first end connection wiring that connects the first gate line to the second gate line at an end portion of the second pixel row; One or more first cross connection wirings that traverses the second pixel row and connect the first gate line to the second gate line, wherein the first cross connection wiring overlaps with the third pixel electrode in plan view, and wherein the third pixel electrode includes a first region extending at a slope of a first angle with respect to the first direction, and a second region extending at a slope of a second angle with respect to the first direction, the second angle being different from the first angle, and the first cross connection wirings overlap with a boundary between the first region and the second region in plan view, in combination with the remaining features recited in the claim. 
The prior art of Xing (US 2017/0148404 A1 of record) discloses a display device comprising: a first pixel row including a first pixel electrode and a second pixel electrode that are arranged in a first direction; A second pixel row including a third pixel electrode and a fourth pixel electrode that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction that crosses the first direction; A third pixel row including a fifth pixel electrode and a sixth pixel electrode that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction; A first source line and a second source line that extend in the second direction between the first pixel electrode and the second pixel electrode; A first gate line that extends in the first direction between the first pixel row and the second pixel row; A second gate line that extends in the first direction between the second pixel row and the third pixel row; A first end connection wiring that connects the first gate line to the second gate line at an end portion of the second pixel row; One or more first cross connection wirings that traverses the second pixel row and connect the first gate line to the second gate line (Xing, Figure 3). Xing fails to disclose that the first cross connection wiring overlaps with the third pixel electrode in plan view, and wherein the third pixel electrode includes a first region extending at a slope of a first angle with respect to the first direction, and a second region extending at a slope of a second angle with respect to the first direction, the second angle being different from the first angle, and the first cross connection wirings overlap with a boundary between the first region and the second region in plan view. The prior art of Ra (US 2020/0064663 A1) discloses first cross connection wiring that overlaps with the third pixel electrode in plan view. However, Ra also fails to disclose that the first cross connection wiring overlaps with the third pixel electrode in plan view, and wherein the third pixel electrode includes a first region extending at a slope of a first angle with respect to the first direction, and a second region extending at a slope of a second angle with respect to the first direction, the second angle being different from the first angle, and the first cross connection wirings overlap with a boundary between the first region and the second region in plan view.
Therefore, Claim 13 is allowed.
Regarding Claim 15, the prior art of record does not teach or suggest a display device comprising: a first pixel row including a first pixel electrode and a second pixel electrode that are arranged in a first direction; A second pixel row including a third pixel electrode and a fourth pixel electrode that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction that crosses the first direction; A third pixel row including a fifth pixel electrode and a sixth pixel electrode that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction; A first source line and a second source line that extend in the second direction between the first pixel electrode and the second pixel electrode; A first gate line that extends in the first direction between the first pixel row and the second pixel row; A second gate line that extends in the first direction between the second pixel row and the third pixel row; A first end connection wiring that connects the first gate line to the second gate line at an end portion of the second pixel row; One or more first cross connection wirings that traverses the second pixel row and connect the first gate line to the second gate line, wherein the first cross connection wiring overlaps with the third pixel electrode in plan view, and further comprising a plurality of pixel rows including a first, second, and third pixel row running parallel to each other, a plurality of gate lines including first and second gate lines running parallel to each other, and a plurality of cross connection wirings including first cross connection wirings, traversing one of the plurality of pixel rows and connecting two gate lines that are adjacent to one another, wherein the plurality of pixel row alternately include a pixel row that overlaps with the plurality of cross connection wirings in plan view, and a pixel row that does not overlap with the plurality of cross connection wirings in plan view, in combination with the remaining features recited in the claim. 
The prior art of Xing (US 2017/0148404 A1 of record) discloses a display device comprising: a first pixel row including a first pixel electrode and a second pixel electrode that are arranged in a first direction; A second pixel row including a third pixel electrode and a fourth pixel electrode that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction that crosses the first direction; A third pixel row including a fifth pixel electrode and a sixth pixel electrode that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction; A first source line and a second source line that extend in the second direction between the first pixel electrode and the second pixel electrode; A first gate line that extends in the first direction between the first pixel row and the second pixel row; A second gate line that extends in the first direction between the second pixel row and the third pixel row; A first end connection wiring that connects the first gate line to the second gate line at an end portion of the second pixel row; One or more first cross connection wirings that traverses the second pixel row and connect the first gate line to the second gate line, and further comprising a plurality of pixel rows including a first, second, and third pixel row running parallel to each other, a plurality of gate lines including first and second gate lines running parallel to each other, and a plurality of cross connection wirings including first cross connection wirings, traversing one of the plurality of pixel rows and connecting two gate lines that are adjacent to one another (Xing, Figure 3). Xing fails to disclose that the first cross connection wiring overlaps with the third pixel electrode in plan view, and wherein the plurality of pixel row alternately include a pixel row that overlaps with the plurality of cross connection wirings in plan view, and a pixel row that does not overlap with the plurality of cross connection wirings in plan view. The prior art of Ra (US 2020/0064663 A1) discloses first cross connection wiring that overlaps with the third pixel electrode in plan view. However, Ra also fails to disclose that the plurality of pixel row alternately include a pixel row that overlaps with the plurality of cross connection wirings in plan view, and a pixel row that does not overlap with the plurality of cross connection wirings in plan view.
Therefore, Claim 15 is allowed. Claims 16-18 are allowed by virtue of their dependence on allowed claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871